PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/874,869
Filing Date: 18 Jan 2018
Appellant(s): Leem et al.



__________________
Hamid Piroozi
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/17/2021


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Applicant argues that (1) the combination of Tulachan renders the prior art unsatisfactory for its intended purpose because Long does not discuss electron-hole transfer regarding the transgenic silk to “arrive at the invention of claim 1 and claim 4 dealing with visible light”, rendering “Tulachan unsuitable of for its intended purpose” (2) there is no teaching, suggestion, of motivation to make the combination; and (3) the prior art teaches away from the claimed invention.  These arguments are unpersuasive for the reasons set forth below.
A. 	The combination with Long does not render Tulachan unsuitable for its intended purpose, because the references provide all of the elements, and the present cell is not limited to any visible absorption (although such features are included in Tulachan).
The Non-Final rejection finds, and applicant does not challenge, that Tulachan teaches every element of claim 1 other than the “genetically hybridized fluorescent silk” as Tulachan merely recites bombyx mori silk (see Non-Final rejection, page 4, first full paragraph).  Additionally, Tulachan provides that the bombyx mori silk acts as a photosensitizer (conclusion).
The examiner notes that Long is introduced to both provide the genetic modification of the silk (See Non-Final, page 5, for production reasons) and the specific studies of the eGFP fluorophore  to provide green fluorescence (see Non-Final action at page 5) which is applicable for the photosensitizer 
The examiner further notes that, although Tulachan primarily discusses the UV cell, this absorption spectrum is not discussed in claim 1.  Furthermore, the range recited in claim 4 includes the visible absorption in the range between .5 V and .027 V, while fig 1 of Tulachan (show in the Brief, page  14) shows a voltage in the visible range of .08 V and thus in the range cited in applicant.  As such, applicant’s arguments do not distinguish the art of record.  
Finally, the examiner notes that the mere term “genetically modified” is nearly product by process, as claim 1 does not include the exact features of modification (such as proteins, etc) that clearly distinguish from the nearly identical structure of modified Tulachan.  The genetic modification could result in features not germane to the device itself (i.e. the genetic modification could be for the purpose of producing more silk or hardier worms).
B. 	Applicant is engaged in piecemeal analysis of the references in alleging that there is no motivation to combine.
Regarding applicant’s second argument, as discussed above, one of the motivation for the introduction of Long is for the advantages of production of the silk itself (See Non-Final, page 5), noting that the Long silk includes eGFP fluorophores (the photosensitizers of Tulachan), and the non-final rejection further provides reasoning for using the eGFP protein specifically as the sensitizer (see page 5).
However, applicant’s analysis only alleges that the fluorescing of eGFP is the “anthesis” of electron generation (Brief, page 16), and that the only nexus between the references is that they both involve silk (see Id.).
This analysis is unpersuasive because it only addresses Long, and not the combination as a whole.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
C.	Applicant’s argument that Ackigoz “teaches away” relies on an incomplete reading of the reference, and is also piecemeal analysis.
The examiner notes that Ackigoz is solely introduced to show the suitability of eGFP proteins in combination with oxides for photoelectric devices.  The examiner notes that, as discussed above, applicant only discusses Ackigoz.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, applicant selects one sentence from the article that provides incomplete analysis.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        
Conferees:
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721       

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                         





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.